The Honorable Bennie Bock II             Opinion No. R-783
Chairman
House Committee on Liquor                Re: Renewal of mixed
     Regulation                          beverage permit for
State Capitol                            limited partnership
Austin, Texas 78701                      permittee after death of
                                         limited partner.
Dear Chairman Bock:
     On behalf of the House Committee on Liquor Regulation,
of which you are Chairman, you ask:
          Does Article 666-13 of the Penal Auxiliary
          laws dictate that a mixed beverage permit
          issued to a limited partnership not be
          renewed after the death of one of the
          [limited] partners. . . ?
     Article.666-13, Penal Auxiliary Laws, reads in part:
               (a) All permits issued under [the
          Texas Liquor Control Act] . . .expire
          one year from the date of issue.
               (b) Any permit or license issued. . .
          shall be purely a personal privilege,
          revocable in the manner and for the
          causes herein stated, subject to appeal
          as hereinafter provided, and shall not
          constitute property, nor shall it be
          subject to execution, nor shall it
          descend by the laws of testate or intestate
          devolution, but shall cease upon the
          death of the permittee or licensee:




                               p. 3304
The Honorable Bennie Bock II - page 2 (H-783)


         provided, however, that upon the death
         of the holder of any such permit or


         successor of any such business involved
         may make application to the County
         Judge. . . and upon certification by the
         County Judge that such person is the
         receiver or successor in interest of any
         such business involved, the Board or the
         Administrator shall, unless good cause
         for refusal be shown . . . give permission
         to such receiver or successor in interest
         to operate said business under the said
         permit or license . . . . s such
         perm:t or license shall be rens.     The
         receiver 0              Es, however,-
         =   make G original application for a
         permZEYrYIYicense.
          . . .
              (f) Notwithstanding any other
         provision of this Act, if the surviving
         spouse or surviving descendant of a
         holder of a Mixed Beverage Permit
         qualifies as the successor in interest
         to the permit as provided in Subsection
         (b) of this Section, the descendant or
         surviving spouse may continue to renew
         the permit by paying a renewal fee equal
         to the fee the permittee would be required
         to pay had he lived. (Emphasis added).
     As the above statute expressly states, a permit or
license issued under the Texas Liquor Control Act is not a
vested property right, but is granted and enjoyed subject to
regulations prescribed by the Legislature.
Control Board v. Canyon Creek Land Cor
(Tex.p.OE        State vmz3-6&d4:?$%$!                   1952).




                          p. 3305
The Honorable Bennie Bock II - page 3 (H-783)


     The provision of the Texas Liquor Control Act with
which you are concerned, article 666-13, has been substan-
tially the same since 1949, except for amendments in 1971
that limited all permits and licenses under the Act to a
duration of one year and added subparagraph (f) regarding
surviving spouses or surviving descendants of holders of
Mixed Beverage Permits. Acts 1971, 62nd Leg., ch. 65, p.
681 at 686, 699. The Uniform Limited Partnership Act,
article 6132a, V.T.C.S., was not adopted in Texas until
1955, (Acts 1955, 54th Leg., ch. 133, p. 471) when the
"entity" theory of partnership law made its first appearance
in this state. Prior to that time, partnership property was
held by~the partners as tenants in common. Now, however,
"[a] limited partner's interest in the partnership is per-
sonal property." V.T.C.S. art. 6132a, 9 19.
the Commentary by Professor Bromberg following===F
                                               sections
and 8 of article 6132b, The Texas Uniform Partnership Act,
in Vernon's Civil Statutes of the State of Texas, Annotated.
Cf. Attorney General Opinions H-589 (1975), H-18 (1973).
     A limited partner has no individual interest in the
property of the partnership. He has, instead, a right to
receive a share of the profits or other compensation by way
of income of the partnership and to the return of his contri-
bution under certain conditions. V.T.C.S. art. 6132a,
s 11(b). We do not believe he has any greater individual
interest in the intangible assets belonging to the partner-
ship, whether or not they are classified as "property."
Accordingly, it is our opinion that when a limited partner-
ship is the holder of a permit or license issued under the
Texas Liquor Control Act, a limited partner is not any more
a person "having an interest" in the license or permit than
is a shareholder of a corporation holding such a permit.
See
-   Penal Auxiliary Laws art. 666-58.

     The death of a limited partner does not ipso facto
dissolve the partnership. V.T.C.S. art. 6132a, 8 22.
Inasmuch as the death of a limited partner does not work an
automatic dissolution of the partnership, nor is it the
death of one having an interest in the permit held by the
partnership, we answer your question in the negative.
Cornare Penal Auxiliary Laws arts. 666-lla, 666-12, and 666-
+




                           p. 3306
The Honorable Bennie Bock II - page 4 (H-783)


                       SUMMARY
            The death of a limited partner does not
            necessarily prohibit the renewal of a
            mixed beverage permit issued to the
            partnership.

                                 Very truly yours,




APPROVED:




C. ROBERT HBATX, Chairman
Opinion Committee
jwb




                          p. 3307